 Case 4:20-cr-00140-SDJ-KPJ Document 1 Filed 06/10/20 Page 1 of 3 PageID #: 1



                        IN THE UNITED STATES OF AMERICA
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 UNITED STATES OF AMERICA §
                                           §
 v.                          §
                                           §         Judgej             n FILLED
 KRISTINE LYNCH §
                                     INDICTMENT JUN 1 0 2020
The Grand Jury Charges: clerk, u.s. district court
                                         COUNT ONE EASTERN DISTRICT OF TEXAS

                                                Violation: 18 U.S.C. 1344 (Bank Fraud)

                                          The Scheme

1. Kristine Lynch was employed at North Texas Medical Center (NTMC) from

approximately May 2006 to August 2017. During her employment period she had the

ability to issue checks on behalf of NTMC in order to replenish the automated teller

machine. Lynch was to follow a procedure that ensured the legitimacy of the check.

2. Beginning around June 2014, Lynch went outside the proper procedure in order to

print multiple checks. Lynch would print checks, or request to have checks printed, for

the supposed purpose of replenishing the automated teller machine located at NTMC.

Lynch sometimes had another employee print checks or request checks to be printed.

Lynch would then take the fraudulent checks, or have another employee take the

fraudulent checks, to a Chase bank located in the Eastern District of Texas where the

account for NTMC was located. Lynch, or another employee at her direction, then cashed

the checks.
 Case 4:20-cr-00140-SDJ-KPJ Document 1 Filed 06/10/20 Page 2 of 3 PageID #: 2



3. The funds from the fraudulent checks, or a vast majority of them, were not placed

in the automated teller machine but was taken by Lynch for her own personal use.

4. Beginning on or about June 1, 2014 and continuing through on or about August

15, 2017, in the Eastern District of Texas, and elsewhere, the Defendant, Kristine

Lynch, knowingly executed the scheme or artifice described in paragraphs 1 through 3 to

obtain the monies or funds by or under the control of Chase bank by means of material or

false or fraudulent pretenses, representations or promises in violation of Title 18 United

States Code section 1344.




       NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

       Criminal Forfeiture Pursuant to 18 U.S.C. § 924( 1) and 28 U.S.C. $ 246Uc)

       Kristine Lynch may have acquired property constituting, or derived from,

proceeds obtained directly or indirectly from the commission of the offense charged in

this information. All such proceeds are subject to forfeiture by the government.

                                                        A TRUE BILL,


                                                 FOREMAN OF THE GRAND JURY



STEPHEN J. COX
UNITED STATES ATTORNEY




Assistant United States Attorney
 Case 4:20-cr-00140-SDJ-KPJ Document 1 Filed 06/10/20 Page 3 of 3 PageID #: 3



                       IN THE UNITED STATES OF AMERICA
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

 UNITED STATES OF AMERICA §
                                          §
 v.                         §                       No. 4:20CR
                                          §         Judge
 KRISTINE LYNCH §
                               NOTICE OF PENALTY

                                        Count One

Violation : 18 U.S.C. § 1344

Penalty: Imprisonment for a term of not more than 30 years, a fine not to exceed
             $1,000,000, or both; supervised release of not more than 5 years.

Special Assessment: $100.00 per count
